DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 2 has been canceled. Claims 1 and 3-11 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 5-6, Fenchak et al. (US 2013/0068403 A1) hereinafter Fenchak doesn’t disclose, “a plurality of slats … extend in the cooling air opening within the peripheral edge.” Examiner respectfully disagrees. Fenchak Figure 6 shows the inner lip portion 90 which defines the peripheral edge. The peripheral edge defines the cooling air opening (annotated below) and the slats are within the cooling air opening. Further, according to Dictionary.com, “within” is defined as in or into the interior or inner part; inside. The slats are also on the interior part of cooling air opening arrangement and therefore reads on the claimed limitation.

    PNG
    media_image1.png
    606
    498
    media_image1.png
    Greyscale

Applicant argues on page 6, that the upper portion 80, the lip portion 90, and seal attachment surface 92 of Fenchak is relied upon to teach to teach the holding frame. However, as correctly recited by the arguments, the lip portion 90 is the peripheral edge, the seal attachment surface 92 is where the sealing frame is mounted, and therefore the upper portion 80 is the holding frame. Applicant argues that it is improper to rely on the same structure to read on two different claim elements, however, that is not the case. The peripheral edge and the seal attachment surface are not specifically defined as a separate elements and therefore it is not improper to rely on a similar teaching within the broadest reasonable interpretation. If it is critical that these elements are separate components, the Examiner suggests clarifying the claimed limitations to recite them as such and to provide supporting rationale from the instant Specification to demonstrate the advantage of such an arrangement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenchak et al. (US 2013/0068403 A1) hereinafter Fenchak.
Claim 1:
Fenchak discloses a cooling air opening arrangement for a motor vehicle front end [Figs. 1-2, Items 10, 12, 14], the cooling air opening arrangement comprising: a peripheral edge surrounding a cooling air opening [Fig. 6, Item 90] and a plurality of slats [Fig. 2, Items 28, 30], which are arranged substantially parallel to one another and extend in the cooling air opening within the peripheral edge, wherein the slats are arranged in a pivotably mounted manner in such a way that, in a first pivoting position, the slats are arranged such that the cooling air opening is substantially open for air flow and, in a second pivoted position, the slats are arranged to close the cooling air opening [Para. 0007], wherein the cooling air opening arrangement further comprises a peripheral sealing frame against which the slats bear in a sealing manner, the peripheral sealing frame being provided on the peripheral edge [Fig. 2, Items 0036, 0036] , and wherein the sealing frame is mounted on the peripheral edge of the cooling air opening arrangement by a holding frame [Fig. 6, Items 80, 90, 92], and wherein adjacent ones of the slats bear against one another in a sealing manner [Fig. 6].
Claim 3:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein the sealing frame is fastened to the holding frame or mounted or formed in one piece therewith [Para. 0032].
Claim 5:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein the slats have longitudinal sides which are stepped such that two adjacent ones of the slats, in the second pivoted position, bear against one another by way of their mutually adjoining longitudinal sides and form a labyrinth seal [Fig. 5, Item 50; Para. 0027].
Claim 6:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein each slat of the slats has a basic body [Fig. 5, Item 42]on which there is provided at least one articulation configured to pivot the slat about an axis of rotation [Fig. 5, Item A], wherein the axis of rotation extends outside the basic body [52, 54].
Claim 8:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein the slats being coupled to at least one drive that is configured to pivot the slats in a same direction between the first pivoted position and the second pivoted position about their respective axis of rotation [Fig. 3, Item 32; Para. 0026].
Claim 9:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses a motor vehicle front end [Fig. 1, Item 10] comprising at least one cooling air opening arrangement.
Claim 10:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses a motor vehicle front end comprising two cooling air opening arrangements each as claimed in claim 1 that are arranged spaced apart from one another, wherein arrangements of the slats of the two cooling air opening arrangements are arranged mirror-symmetrically to a center plane [Figs. 1-2, Items 14, 16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fenchak as applied to claims 1 and 3 above, and further in view of Townson et al. (US 2014/0132033 A1) hereinafter Townson.
Claim 4:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak also discloses wherein the sealing frame comprised of a thermoplastic material or an elastomer material [Para. 0033].
Fenchak doesn’t explicitly disclose the holding frame is comprised of a thermoplastic material.
However, Townson does disclose the holding frame is comprised of a thermoplastic material. [Para. 0053]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cooling air opening arrangement of Fenchak with the construction of Townson to provide a durable, inexpensive material for producing the frame.
Claim 11:
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak doesn’t explicitly disclose wherein the sealing frame and holding frame together are one-piece injection-molded part.
However, Townson does disclose wherein the sealing frame and holding frame together are one-piece injection-molded part. [Para. 0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cooling air opening arrangement of Fenchak with the construction of Townson to improve the sealing characteristic of the front end and the durability by eliminating the need to attach two components together.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fenchak as applied to claim 1 above, and further in view of Evans et al. (US 8,646,552 B2) hereinafter Evans.
Fenchak, as shown in the rejection above, discloses all the limitations of claim 1.
Fenchak doesn’t explicitly disclose wherein the sealing frame defines a plane, wherein the slats, at least in the second pivoted position, are arranged on one side of the plane, whereas respective axes of rotation of the slats extend on the other side of the plane.
However, Evans does disclose wherein the sealing frame defines a plane, wherein the slats, at least in the second pivoted position, are arranged on one side of the plane, whereas respective axes of rotation of the slats extend on the other side of the plane. [Fig. 14, Items 101, A, B, C, downward protruding portion of 74']
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cooling air opening arrangement of Fenchak with the construction of Evans to prevent damage to the shutters due to a front impact by putting the mating surface of the frame behind the shutters.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/           Primary Examiner, Art Unit 3747